

113 S1572 IS: Protecting States, Opening National Parks Act
U.S. Senate
2013-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1572IN THE SENATE OF THE UNITED STATESOctober 15, 2013Mr. Alexander (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Treasury to reimburse States that use State funds to operate National Parks during the Federal Government shutdown, and for other purposes.1.Short titleThis Act may be cited as the Protecting States, Opening National Parks Act.2.Reimbursement for costs to States to open National Parks to the public(a)In generalNot later than 90 days after funds are made available, the Secretary of the Treasury, using funds in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of government for the fiscal year 2014, shall reimburse any State for activities described in subsection (b).(b)Activities eligible for reimbursementThe Secretary of the Treasury shall reimburse States under subsection (a) for State funds expended for activities that meet all of the following criteria:(1)The activity was conducted in fiscal year 2014 during a time when the Federal Government was not conducting that activity due to the partial shutdown of the Federal Government.(2)The activity was necessary to operate and open to the public a National Park located, in whole or in part, within the State.(3)The activity was authorized under Federal law.(4)The activity was conducted in a manner and at a level not substantially greater in scope or cost than how the activity would have been conducted by the Federal Government.(5)The activity is not a settlement of or defense against a claim of liability on the part of the State.